Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received February 11th 2021.  Claims 1-15 have been entered and are presented for examination. 
Application 17/173,225 is a Continuation of 16/228,098 12/20/2018 now Abandoned and has US Provisional 62/655,703 04/10/2018.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahadevan et al. (US 2015/0372873) in view of Shattil (US 2014/0098685) in view of Fletcher et al. (US 2014/0320500).
Regarding claims 10, 1, 3-6, 8-9, Mahadevan et al. discloses a method for determining an overlay network topology satisfying a set of one or more performance criteria with respect to the distribution of one or more segments of a content item, the overlay network topology including a plurality of nodes and a plurality of links, each link logically interconnecting a pair of the plurality of nodes to facilitate the distribution of the one or more segments between the pair of nodes along that link (see Figure 2 and paragraphs 45-47 [configuring CCN overlay network to meet performance metrics; Fig 1, shows nodes and links]). 
Mahadevan et al. does not explicitly disclose the system comprising:(a) generating a node-relaying capacity for each of a plurality of specified nodes; (b) generating a link-relaying capacity for each of a plurality of specified links interconnecting the specified nodes.  
However, Shattil discloses measuring congestion, link quality, link bandwidth, latency, link bit error rates to determining nodes to serve clients (paragraphs 0045 and 0050).
Shattil shows it is a known feature in the art to monitor node and link metrics to determine which node can serve the content optimally wherein such a feature would only require ordinary skill of one in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Shattil into the system of Mahadevan et al. by monitoring node and link statistics such as congestion, link quality, link bandwidth, latency, link bit error rates to determine which nodes would be optimally able to serve as overlay nodes based on the determined performance metrics.  Mahadevan et al. also discloses the performance metrics can be more than the degree of attachment, but also bandwidth and utilization (paragraph 0013, 0031).
The references as combined above make obvious (c) determining, based at least in part upon the generated node-relaying capacities and link-relaying capacities, whether a prospective overlay network topology satisfies the performance criteria, wherein the prospective overlay network topology is optimized for the fewest number of collectors by assigning specified links based upon whether their link-relaying capacities satisfy the performance criteria.
Mahadevan et al. discloses determining an CCN overlay network that has to meet performance metrics and further optimize if the performance metrics are not met and when the performance metrics are met, the overlay network is deployed (see Figure 2 and paragraphs 0046-0048).
Shattil discloses measuring congestion, link quality, link bandwidth, latency, link bit error rates to determining nodes to serve clients (paragraphs 0045 and 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Shattil into the system of Mahadevan et al. by monitoring node and link statistics such as congestion, link quality, link bandwidth, latency, link bit error rates to determine which nodes would be optimally able to serve as overlay nodes based on the determined performance metrics.
The references as combined above do not explicitly disclose wherein the prospective overlay network topology is optimized for the fewest number of collectors by placing nodes in the prospective overlay network topology based on the order of their node-relaying capacities. 
However, Fletcher et al. disclose sorting nodes based on the associated performance metrics (paragraph 0120).
It would have been obvious to one of ordinary skill in the art to recognize sorting the nodes of the determined performance metric from best to worst in order to allow the best nodes to be selected when constructing the overlay network.  
Regarding claims 11, 2, 7, the references as combined above further disclose the overlay network topology is a peer-based overlay network topology (paragraph 0045 [peer-to-peer network; Shattil]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Shattil into the system of the references as combined above by monitoring node and link statistics such as congestion, link quality, link bandwidth, latency, link bit error rates to determine which nodes would be optimally able to serve as overlay nodes based on the determined performance metrics.
Regarding claim 12, Mahadevan et al. further suggests wherein the node-relaying capacities and link-relaying capacities are predicted based upon a plurality of metrics observed from the distribution of content item segments along one or more prior overlay network topologies (paragraph 0043 [refine/revise deployment based on prior setups and performance metrics]). 
Regarding claim 13, Mahadevan et al. further suggests wherein demand-limited observed metrics are excluded from the plurality of observed metrics (paragraph 0045 [degree of connectivity]).
Regarding claim 14, Mahadevan et al. further discloses wherein the prospective overlay network topology is optimized for the fewest number of collectors by analyzing a plurality of n-collector prospective overlay network topologies concurrently (paragraph 0045 [applicant does not specify n, n can be zero]).
Regarding claim 15, Mahadevan et al. further discloses wherein the prospective overlay network topology is optimized for the fewest number of collectors by analyzing a plurality of n-collector prospective overlay network topologies consecutively beginning with a single-collector prospective overlay network topology (paragraph 0045 [applicant does not specify n, n can be zero]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465